Citation Nr: 1805484	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for chronic sinusitis, finding that new and material evidence had not been submitted to reopen the claim. 


FINDINGS OF FACT

1. The Veteran's claim of service connection for chronic sinusitis was denied in an August 2005 rating decision, the decision became final as a notice of disagreement and or/new and material evidence was not submitted within one year of notice of that decision. 

2. The evidence added to the record since the November 2009 RO decision does not relate to unestablished facts necessary to substantiate the claim of service connection for chronic sinusitis. 


CONCLUSIONS OF LAW

1. The August 2005 rating decision that denied the Veteran's claim of service connection for chronic sinusitis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. As the evidence received subsequent to the November 2009 rating decision is not new and material, the requirement to reopen the claim for entitlement to service connection for a chronic sinusitis have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). Here, the duty to notify was satisfied by a way of a letter sent February 2009. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

New and Material Evidence

The Veteran is seeking to reopen a previously denied claim to service connection for chronic sinusitis. 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of the such evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

After a careful review of the evidence of record, the Board finds that the claim for chronic sinusitis should not be reopened. 

The RO denied the Veteran's claim for entitlement to service connection for chronic sinusitis in an August 2005 rating decision.  The claim was denied because the evidence showed that the condition existed prior to service and there was no evidence that the condition permanently worsened as a result of service.  The Veteran did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board finds that new and material evidence has not been received to reopen the claim.  The additional medical records added to the record following the last final denial of this claim merely show continued post-service treatment for sinus symptoms.  An MRI of the Veteran's brain conducted in August 2009 revealed severe bimiaxillary sinusitis.  The October 2009 CT scan revealed bilateral mild pansinusitis nasal septal deviation, however, his nasal septum was normal.  Additionally, the Veteran's March 2010 treatment records showed treatment for nasal obstruction and nasal allergy.  The Veteran's CT scan dated February 2011 revealed minimal nasal septal deviation to the right and unremarkable soft tissues.  Additional evidence that merely demonstrates that the Veteran continues to receive treatment for his diagnosed chronic sinusitis, and does not provide evidence that the disability is service-connected, is not new and material.  See Cox v. Brown, 5 Vet. App. At 99. 

With respect to the Veteran's statements, the Board finds that the assertions that he was his back disorder is due to his active duty service or his service-connected hip disability are effectively duplicative of the statements already included in the claims file and considered in the prior final decisions.  As such, the remaining statements (to include those that were made at his hearing before the Board in February 2015, are not new, but instead are merely recitations of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new and material evidence.  

In sum, the Veteran has not presented any new evidence which bears directly and substantially upon the specific matter under consideration for which service connection for a sinus disorder may be granted.  The newly submitted evidence is merely cumulative of previously submitted evidence and is not so significant that it must be addressed in order to fairly decide the merits of the claim.  Accordingly, the previously denied claim of service connection for a sinus disorder may not be reopened, and the claim must be denied. 



ORDER

New and material evidence having not been received, the application to reopen a previously denied claim of entitlement to service connection for chronic sinusitis is denied. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


